Citation Nr: 0816919	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-07 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right leg circulatory 
disorder diagnosed as an angio-spasm of the right lower 
extremity arterial system.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran served on active duty from January to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO denied service 
connection for angio-spasm of the arteries of the right leg.

In conjunction with a video conference hearing conducted by 
the undersigned in August 2006, the veteran submitted 
additional evidence in support of his claim and waived Agency 
of Original Jurisdiction consideration.  See 38 C.F.R. § 
20.1304 (2007).  The hearing transcript (transcript) is of 
record.  Further, in April 2008, the undersigned granted the 
veteran's motion to submit additional evidence out of time, 
for which he also waived initial RO review and consideration.  
Id.  This evidence is discussed in the remand below.

In July 2007, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.

For the reasons outlined below, this appeal is again REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.

REMAND

The core issues of this appeal have crystallized into, 1) 
whether the veteran in fact has a currently diagnosed 
vascular disorder or disease; 2) whether he clearly and 
unmistakably had a disorder or disease that pre-existed his 
entry into active service; 3) if so, whether it increased in 
severity during his four months of active service; and, 4) if 
it in fact increased in severity, did the rigors of his brief 
active service aggravate it beyond its natural progression?

As noted in the 2007 remand, the veteran denies that he ever 
had a vascular disorder prior to entering active service, but 
his service medical records note his in-patient treatment for 
chronic right leg pain that rendered him incapable of weight 
bearing.  Further, a Medical Evaluation Board determined he 
had a circulatory system disease, angio-spasm of the 
arteries, right calf and foot, and that it existed prior to 
service.

The July 2007 remand instructed that the veteran undergo a 
vascular examination to determine the nature, extent, and 
etiology, of any currently existing vascular disorder.  The 
August 2007 VA examination report notes the examiner reviewed 
the claims file.  Following examination of the appellant and 
review of the claims file, the examiner noted that the in-
service episode with which the veteran was diagnosed was 
angiospasm.  The physician opined that an angiospasm is not 
normally a chronic arterial condition.  In answer to the 
questions on remand as to whether the veteran had the 
disorder prior to entering service, the examiner observed 
that it was "a matter of whose record you believe, as the 
veteran denies it, but the written record suggests that he 
had prior similar symptoms."  The examiner concluded, 
however, that the ultimate answer was academic, as all 
clinical and diagnostic tests and his examination indicated 
that there was no evidence of current peripheral vascular 
disease.

Of particular interest to the VA examiner was an August 2005 
VA vascular study of the ankle/brachial indices which showed 
normal arterial pressures.  Notably, the examiner also 
considered a January 2006 duplex ultrasound conducted by the 
veteran's private physician, which the appellant brought to 
the examination.  That report showed no deep vein thrombosis 
or other abnormalities, except for superficial venous 
insufficiency in the mid-thigh region.  Unfortunately, this 
medical report is not of record in the claims file.  Hence, 
further development is in order.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

With regard to the first evidentiary showing, Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C.A. §§ 1110, 1131.  In the absence of 
proof of present disability there can be no valid claim.  
Cf., Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.").

While the August 2007 examiner's medical opinion apparently 
negates the veteran's claim, there remains the continued 
presence of symptomatology that has not been fully addressed.  
First, as also noted in the 2007 remand, the veteran's 
private physician, Dr. LeVeen, in an August 2006 report, 
noted the veteran was being treated for vascular 
insufficiency in the right leg.  He mentioned that the 
veteran claimed that his problems originated during his 
period of service, and added that a medical record from March 
1955 indicated a circulatory problem that "is similar to his 
current complaint."  The presence of symptomatic venous 
insufficiency in the right posterior calf perforator was also 
reported.  Dr. LeVeen added that the partial relief supplied 
by current medication suggested ischemia "which was present 
many years ago and which has exacerbated."  Ischemia is local 
anemia due to mechanical obstruction (mainly arterial 
narrowing or disruption) of the blood supply.  Steadman's 
Medical Dictionary, p. 924, 27th Edition (2000).  

As noted, the 2007 VA examiner specifically noted that an 
angiospasm was an arterial state or disorder, though normally 
not chronic.  Still, he did not opine further, recommend any 
additional tests, or suggest referral to a cardiologist or 
other specialist.  Further, an August 2005 VA primary care 
entry entered 10 days prior to the ankle/brachial indices 
study noted that cartoid ultrasound showed a 15 to 20 percent 
occlusion bilaterally.  These findings, combined with the 
veteran's family history of coronary artery disease, led the 
examiner to prescribe Simvastatin as a preventative.

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and heart disease becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§  3.307, 3.309.

In light of the fact that Dr. LeVeen opined that the 
veteran's symptoms, in light of the fact that he received 
relief from Pletal, suggested ischemia that existed many 
years prior and may have been exacerbated, and the fact the 
VA examiner noted that an angiospasm is an arterial 
condition, additional medical input is needed to aid the 
Board in deciding the veteran's appeal.  

Finally, there is the matter of a September 2007 abdominal 
and lower extremity angiography which the veteran submitted 
to the Board in April 2008.  The study notes only the raw 
results, with no interpretation, except for focal severe 
stenosis of the left renal artery.  Also noted is the fact 
the study was done for Dr. LeVeen, but the veteran did not 
provide any treatment records or entries from Dr. LeVeen 
associated with the study.  Thus, the Board cannot ascertain 
if the 2007 study in anyway contradicts the VA examiner's 
opinion since the Board may not rely on its own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for any 
circulatory or heart disorder, especially 
since August 2005.  After securing the 
necessary release, the RO should obtain 
these records.  In addition to asking the 
veteran to provide the necessary release 
for related private records, AMC/RO should 
specifically ask the veteran to provide a 
copy of the January 2006 duplex ultrasound 
referenced in the August 2007 VA 
examination report.  Ongoing VA medical 
records regarding treatment for all 
conditions on appeal should also be 
obtained and associated with the claims 
file.  38 U.S.C.A. § 5103A(c).  

2.  After the above is complete, AMC/RO 
should return the claims file to the VA 
examiner who conducted the August 2007 
examination and ask the private September 
2007 whether angiography of the veteran's 
abdomen and lower extremities in any way 
changes his August 2007 opinion.  A full 
explanation must be provided.

The VA examiner should also address whether 
the veteran has a current heart disorder.  
If so, do the service medical records or 
other medical evidence of record suggest 
the veteran manifested ischemia, including 
myocardial ischemia, while in active 
service or within one year of his 
separation from active service?  If there 
is current ischemia, including myocardial 
ischemia, but no evidence of manifestation 
within one year of separation from active 
service, is there at least a 50-50 
probability that any current ischemia, 
including myocardial ischemia, is causally 
linked to the veteran's active service.  A 
full explanation for the answer should be 
provided.

Should the VA examiner who conducted the 
August 2007 examination defer to a 
cardiologist or other specialist, AMC/RO 
shall ensure the claims file is referred to 
a cardiologist or another appropriate 
specialist to answer the questions set 
forth above.  Should the cardiologist opine 
that an examination is needed to answer the 
questions, AMC/RO should arrange the 
examination.  The claims file must be 
provided to the examiner(s) as part of any 
examination conducted.

3.  In the event the VA examiner who 
conducted the August 2007 vascular 
examination is no longer available, AMC/RO 
should ensure that the claims file is 
reviewed by an equally qualified physician.  
Should a successor vascular examiner opine 
that an examination is needed to answer the 
above questions, AMC/RO should arrange the 
examination.  The claims file must be 
provided to the examiner(s) as part of any 
examination conducted.  All examiners 
should be referred to the Board's 2007 
remand instructions.

4.  After the development requested has been 
completed, AMC/RO should review any 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

5.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case, either favorable or 
unfavorable, at this time, as the purpose of this REMAND is 
to ensure due process.  The veteran need take no action 
unless otherwise notified.  VA will notify him if further 
action is required on his part.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



